Title: To Thomas Jefferson from Wilson Cary Nicholas, 29 April 1805
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Norfolk Apl. 29. 1805
                  
                  Permit me to request that the appointment of my successor may be made as soon as possible, believing that it wou’d be perfectly convenient to you, to make the appointment before that time, I had fixed my departure from this place for the 26th. and made several appointments that require me to be in Albermarle as early as possible. and I do not think it wou’d be proper, either in respect to the public or myself, that I shou’d leave this, until I have made a transfer of all the public property in my hands to my successor. Col. Newton having informed me that he had determined to accept the office, I saw no motive for concealing that you had made him the offer of the place, on the contrary I supposed it better that it shou’d be known, as my preparations to wind up the business, had discovered my intention of resigning; if it had not been at the same time understood that you had offered that place to Col. Newton, you wou’d have had a great number of applications for the office. to prevent that, I prevailed upon the Col. to let me mention that the offer had been made to him; this he consented to at length, but with reluctance. And I believe he now feels a little awkward at not having received the appointment. If it was wrong that your offer of the place to Col. Newton shou’d be known, it was my fault and not his, and I beg you to be assured that my only motive was a wish to save you trouble. in your letters you only required it to be concealed in the event of his not accepting. If you do not approve of the course we have pursued, I yet flatter myself you will pardon an unintentional error.
                  I am with the greatest respect & esteem Dear Sir, Your devoted hum. Servt.
                  
                     W. C. Nicholas
                     
                  
               